Citation Nr: 0207343	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  99-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for service-connected residuals of a gunshot wound of 
the left (major) shoulder, Muscle Group IV. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO assigned a 30 percent 
disability evaluation to the service-connected gunshot wound 
of the left (major) shoulder, Muscle Group IV. 

In March 2002, the Board remanded the issue on appeal to the 
RO in St. Louis, Missouri for additional development.  The 
requested development has been completed and the case is 
ready for final appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO.

2.  The veteran is left handed. 

3.  The service-connected residuals of a gunshot wound of the 
left shoulder are manifested by subjective complains of pain.  
Evidence of limitation of motion of the arm to 25 degrees 
from the side, ankylosis of the scapulohumeral articulation 
or fibrous union of the humerus are not present.

4.  A gunshot wound scar of the left shoulder is 
asymptomatic.





CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a gunshot 
wound to the left shoulder is not warranted.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.71a, 4.73, Diagnostic Code 5201 and 5304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claim in the statement of the case and supplemental 
statement of the cases issued throughout the duration of the 
appeal.  In addition, in March 2002, the Board remanded the 
veteran's claim to the RO for additional development.  VA 
examinations of the left shoulder have been conducted in 
November 1998 and June 2001.  In addition, in a letter to the 
veteran from the RO, dated in April 2001, the appellant was 
informed of the evidence needed to substantiate his claim and 
of the duty to assist and notice requirements of the VCAA.  
Moreover, the appellant has not identified, and the Board is 
not aware of, any other evidence which could be obtained to 
substantiate his claim.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I.  Factual Background

In September 1998, the veteran filed a claim for increase for 
his service-connected residuals of a gunshot wound to the 
left shoulder.  

Service medical records reflect that in October 1959, the 
veteran sustained a gunshot wound to the left shoulder as a 
result of a fight.   

VA outpatient and medical examination reports, dating from 
1972-2001, are of record.  An X-ray report of the left 
shoulder, dated in September 1972, revealed metallic foreign 
bodies, otherwise the report was negative.  A December 1980 
outpatient report reflects that the veteran complained of 
pain in his left shoulder.  A March 1993 X-ray report of the 
left shoulder revealed a bullet fragment in the soft tissue, 
otherwise the report was normal. 

A November 1998 VA examination report reflects that the 
veteran complained of pain in the left shoulder.  He related 
that he had difficulty in flexion and abduction of the left 
shoulder, that any overhead activity was painful and that any 
activity performed at chest level was restricted.  The 
examiner noted that the veteran was left-hand dominant.  The 
veteran related that his pain increased with changes in the 
weather, especially when it was cold and damp.  He reported 
that he took medication for the pain.  The veteran indicated 
that he was unable to perform any heavy lifting and that 
engaging in daily living activities, such as combing his hair 
or performing any bowel hygiene was very difficult for him.  
He also complained of occasional swelling of the left 
shoulder.  The examiner noted that the veteran was not the 
best historian and that he had many somatic complaints which 
made it difficult to keep him focused on one topic.  The 
veteran reported that he was on "Disability" and 
Supplemental Security Income.  He indicated that he still 
drove a motor vehicle, and that most of his functional 
problems were a result of his left shoulder disability.  

An examination of the left shoulder in November 1998 revealed 
a 23 centimeter by 1 centimeter surgical scar in the 
posterior axillary line.  There was tenderness to palpation 
in the front of the shoulder.  There was no swelling, warmth 
or significant atrophy of the left shoulder.  The veteran had 
flexion to 60 degrees, abduction to 78 degrees, extension to 
20 degrees, internal rotation to 85 degrees and external 
rotation to 40 degrees.  He had a positive drop arm test.  
There was a significant amount of crepitation with flexion 
and abduction.  X-rays of the left shoulder revealed shrapnel 
fragments over the scapula and below the glenohumeral joint.  
There were degenerative changes in the acromioclavicular 
joint and subluxation of the humeral head in the glenoid.  A 
diagnosis of status-post gunshot wound to the left shoulder 
with degenerative changes as well as subluxation of the left 
shoulder with significant functional impairment was recorded 
by the examining physician.  

A VA outpatient report, dated in May 1999, revealed that the 
veteran was only able to raise his arm 60 degrees and that he 
had no overhead mobility.  An assessment of status-post 
gunshot to the left shoulder was recorded.  A VA outpatient 
report, dated in June 1999, reflects that the veteran 
continued to complain of left shoulder pain.  It was noted 
that the veteran was status-post gunshot wound to the left 
shoulder with limited range of motion.  It was also reported 
that the veteran had difficulty propelling his wheelchair 
because of pain in his shoulders.  

A June 2001 VA orthopedic examination report reflects that 
the veteran's claims files were reviewed by the examiner 
prior to the examination.  The examiner noted that the 
veteran had undergone X-rays of the left shoulder, the 
findings of which have been previously reported in this 
decision.  He complained of constant pain in both shoulders.  
The veteran related that for many years, he was unable to 
bring his hands behind him.  The examiner noted that the 
veteran was unable to provide an accurate history of 
weakness, stiffness, swelling, giving way, fatigability or 
lack of endurance of the left shoulder.  The veteran only 
stated, " I have severe arthritis."  The examiner related 
that the veteran took multiple mediations for problems other 
than arthritis, and that there was no consistent history of 
increased pain with weather changes.  The veteran was unable 
to identify any specific activities that caused flare-ups but 
stated, "I have pain all the time."  The veteran related 
that he still drove a motor vehicle.  It was noted that the 
veteran had last worked in 1983 as a forklift operator.  

An examination of the shoulders in June 2001 revealed forward 
flexion and lateral elevation both to 90 degrees.  There was 
a 16 centimeter curved posterior scar, which was nontender 
with no evidence of any underlying muscle damage or muscle 
loss.  External and internal rotation were both to 10 
degrees, and were performed with the shoulder elevated to 90 
degrees.  The examiner related that since the veteran had 
complained of constant pain with no true flare-ups, he would 
have expected ranges of motion to have been constant.  X-rays 
of the left shoulder revealed severe arthritic changes with a 
suggestion of chronic rotator cuff injury, bilaterally, and 
previous gunshot wound with no definite evidence of fracture.  
A diagnosis of gunshot wound to the left shoulder was 
recorded by the examiner.  

The VA examiner in June 2001 further noted that the veteran's 
left shoulder demonstrated signs of chronic rotator cuff 
disease.  The examiner noted that X-rays of the left 
shoulder, performed in November 1998, showed superior 
migration of the humeral head.  The examiner indicated that 
the gunshot wound was in the soft tissue posteriorly to the 
scapula and that there was no communication with the 
glenohumeral joint either currently or historically.  It was 
the examiner's opinion that the clinical findings with 
respect to the left shoulder, to include limited range of 
motion and X-ray findings of degenerative joint disease were 
the result of chronic rotator cuff disease and that they did 
not have any direct relationship to the in-service gunshot 
wound.  In an addendum to the examination, dated in July 
2001, the examiner further opined that the veteran's left 
shoulder glenohumeral joint revealed arthritis and rotator 
cuff disease, which were not related to the gunshot wound in 
1959.



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2001).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  Id.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (2001); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. 
38 C.F.R. § 4.14 (2001); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The RO has rated the service-connected residuals of a gunshot 
wound of the left shoulder under the criteria for muscle 
injuries.  The Board notes that regulations for evaluating 
muscle injuries were subject to minor revisions in July 1997, 
but there were no substantive changes which would affect the 
present case.

The RO has rated the veteran's residuals of a gunshot wound 
of the left shoulder under 38 C.F.R. § 4.73, Diagnostic Code 
5304 and has assigned a 30 percent disability evaluation, the 
maximum rating under this code.  This Diagnostic Code  
pertains to muscle injuries to intrinsic muscles of the 
shoulder girdle (Muscle Group IV).  This muscle group is 
responsible for stabilizing the muscles of the shoulder 
against injury in strong movements, holding the head of the 
humerus in the socket, abduction, outward rotation, and 
inward rotation.  Under Diagnostic Code 5304, a 30 percent 
evaluation is warranted where there is severe disability.  A 
30 percent evaluation is the highest possible evaluation 
under Diagnostic Code 5304.
Applicable to evaluation of the veteran's disability is 38 
C.F.R. § 4.56, pertinent to the effects of missile and muscle 
injuries and setting out principle factors and symptoms such 
as weakness, undue fatigue-pain, incoordination, muscular 
fusing or scarring and joint involvement.  38 C.F.R. § 4.56 
provides as follows: (a) An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through- and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles. (i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56.

As noted above, a 30 percent evaluation is the highest 
evaluation permissible under 5304, and contemplates severe 
disability in the functioning of the intrinsic muscles of the 
shoulder girdle.  As the veteran has been assigned the 
maximum 30 percent disability rating pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5304, the Board has also considered 
other diagnostic codes.  See Butts, supra. 

In this regard, in a written argument, submitted by the 
veteran's representative in June 2002, it was argued that the 
appellant's service-connected residuals of a gunshot wound of 
the left shoulder should be awarded a 40 percent disability 
rating pursuant to Diagnostic Code 5201, limitation of motion 
of the arm.  Under Diagnostic Code 5201, a 40 percent 
evaluation will be assigned for limitation of motion of the 
major extremity to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2001).

While the Board observes the representative's argument, the 
VA examiner in June 2001 specifically concluded that the 
degenerative arthritis and limitation of range of motion of 
the left shoulder were the result of chronic rotator cuff 
disease, for which service-connection has not been 
established.  Therefore, as limited range of motion of the 
left shoulder has been found not to have been related to the 
service-connected residuals of a gunshot wound of the left 
shoulder, Diagnostic Code 5201 is not for application.  
Nonetheless, even if limitation of range of motion of the 
left shoulder was found to have been related to the inservice 
gunshot wound of the left shoulder, a higher evaluation is 
not warranted under Diagnostic Code 5201.  In this regard, 
lateral elevation of the left shoulder during the June 2001 
VA examination was to 90 degrees.  That is, the limitation of 
motion of the left arm was not limited to 25 degrees to the 
side, and a 40 percent evaluation would not be warranted 
under Diagnostic Code 5201. 

In addition, as there is no evidence of ankylosis of the 
scapulohumeral articulation or fibrous union of the humerus 
as a result of the service-connected gunshot wound to the 
left shoulder, higher disability ratings under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 and 5202, respectively, are not 
warranted.

Moreover, the Board points out that the evaluation of the 
same disability under various diagnostic codes is to be 
avoided. 38 C.F.R. § 4.14 (2001).  The "critical element" in 
determining whether separate entities may be assigned for 
manifestations of the same injury is whether there is 
overlapping or duplication of symptomatology between or among 
the disorders.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The current rating assigned to the veteran's left 
shoulder disability (involving Muscle Group IV) is based on 
limitation of function including stabilization of the 
shoulder against injury in strong movements, holding the head 
of the humerus in the socket, abduction, and outward/inward 
rotation of the arm.  See 38 C.F.R. § 4.73, Diagnostic Code 
5304.  Thus, in any event, based on the facts of this case, 
the assignment of a separate rating for limitation of 
function of the shoulder would amount to pyramiding. 38 
C.F.R. § 4.14.

Finally, the Board finds that a separate compensable rating 
for the scar of the left shoulder is not warranted inasmuch 
as the scar has not been described as poorly nourished, 
tender and painful, or productive of any limitation of 
function.  In this regard, the scar of the left shoulder was 
found to have been nontender and there was no evidence of any 
underlying muscle damage or tissue loss when examined by VA 
in June 2001.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).




DeLuca considerations

The Board accepts as credible the veteran's assertions and 
testimony that he experiences significant pain involving the 
left shoulder and that pain produced functional limitations.  
However, recent examinations, conducted by VA in November 
1998 and June 2001, did not indicate that the veteran winced 
or made other gestures indicating pain when he performed 
range of motion of the left shoulder.  Although there is some 
limitation of motion of the left shoulder, this has been 
found to have been the result of chronic rotator cuff 
disease, for which service connection has not been 
established.  At the same time, the veteran does not exhibit 
objectively demonstrated significant weakened movement, 
excess fatigability or incoordination.  In this regard, the 
Board finds it noteworthy that a VA physician, who examined 
the veteran's left shoulder in June 2001, specifically 
indicated that the veteran was unable to provide any history 
of weakness, stiffness, swelling, giving way, fatigability, 
or lack of endurance of the left shoulder.  In addition, the 
veteran was unable to identify any specific activities that 
caused flare-ups of the left shoulder.  In light of the 
foregoing, an increased evaluation, based on pain or 
functional loss alone, is not warranted. 38 C.F.R. §§ 4.40, 
4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Extraschedular consideration

The Board has considered whether an extraschedular rating is 
warranted for the disability at issue.  The evidence of 
record does not show that the veteran has required recent 
hospitalization as a result of the service-connected 
residuals of a gunshot wound of the left shoulder since 
service discharge in 1959.  There is no showing of excessive 
absence from work or other indicia of marked employment 
interference caused by the service-connected gunshot wound of 
the left shoulder.  Consequently, the Board concludes that 
the RO's determination that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and not referring the claim to the Director of 
Compensation and Pension for extraschedular consideration is 
supportable.  See 38 C.F.R. § 3.321(b)(1) (2001).
ORDER

Entitlement to evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound of the left 
shoulder is denied. 



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

